20-05027-rbk Doc#178-1 Filed 12/04/20 Entered 12/04/20 13:49:44 Exhibit Pg 1 of 7




                           EXHIBIT A
20-05027-rbk Doc#178-1 Filed 12/04/20 Entered 12/04/20 13:49:44 Exhibit Pg 2 of 7




From: Larry Wright <larrymwright54@yahoo.com>
Sent: Thursday, August 3, 2017 2:07 PM
To: Daniel Moore; Hagan Cohle-son N Law
Subject: Pre Express pipeline and Row closing requirements

Daniel and Hagan- Daniel, I will need a letter from you and Hagan authorizing me to sign all closing
documents(For Blackduck) on the purchase of Express Pipeline.
   Daniel-At the time of closing, krisjenn Ranch LLC, will be owed $5,000,000 plus interest before any
profits will be distributed. I will need a letter from you understanding and agreeing to this to put into
the Corporate Minutes of Blackduck Resources.
   Also, because you are good at this and understand our Journey, Please put a 3rd letter together for
the Corporate minutes of Blackduck Resources. Please spell out our deal as you understand it -that
involves Foryx:
Something like this:
1. Krisjenn Ranch 50%
2. Daniel Moores entity 35%
3. Darren Borders 15%

I would also agree to the above terms to any other deal that you bring to the table. FYI -Your entity
that owns 50% of Blackduck is now listed as Inactive in Texas. You should file the appropriate reports to
get it activated or we can put a new entity there or just you personally. We need to be up to date
before I close.

If Foryx(Joes Deal) fails to close(The deal I want to close)   . Then, What would be the fair
ownership of Krisjenn Ranch in this project with Blackduck to move forward with other buyers?

Guys-I'm just trying to get ahead of the curve ball before the closing on August 14.

Ty,
Larry




                                                                                                            DMA000364
20-05027-rbk Doc#178-1 Filed 12/04/20 Entered 12/04/20 13:49:44 Exhibit Pg 3 of 7




                           EXHIBIT B
20-05027-rbk Doc#178-1 Filed 12/04/20 Entered 12/04/20 13:49:44 Exhibit Pg 4 of 7


 From:            Daniel Moore on behalf of Daniel Moore <palmettolandandfarms@hotmail.com>
 To:              Larry Wright
 Subject:         Re: Agreement
 Date:            Wednesday, February 7, 2018 1:14:27 PM



Larry,

Based on a sales price of $9,500,000.00 and,

Assuming you had $6,000,000.00 in it ( for easy math ) then the net profits would be
$3,500,000.00. It is extremely obvious to me that you would owe Darin and I each 20% of the
Net Profits ( as per the terms in our agreements ) which under this example would be
$700,000.00 each. And once that closed the ROW would no longer belong to Black Duck
Properties and therefore you nor Black Duck Properties would have any further participation
or obligations regarding the pipeline from that point on..... and could absolutely close Black
Duck down at your sole discretion from any and all aspects that involve the ROW.

Regards,
Daniel




From: Larry Wright <larrymwright54@yahoo.com>
Sent: Wednesday, February 7, 2018 1:36 PM
To: Daniel Moore
Subject: Re: Agreement

Daniel-That all makes sense. If we accepted say 9,500,000 all cash with no royalty and all
walked away-What would I owe you and Darin and would I be able to shut down BlackDuck at
that point? I can get that document printed in one hour and signed and emailed to you. I can
do two originals?

TY,
Larry

On Feb 7, 2018, at 11:34 AM, Daniel Moore <palmettolandandfarms@hotmail.com> wrote:


         Larry,

         To answer your question why I wanted the exact document as Darin:

         1) It is a document that has been reviewed and accepted by you in the past and

                                                                                              WRIGHT-002406
20-05027-rbk Doc#178-1 Filed 12/04/20 Entered 12/04/20 13:49:44 Exhibit Pg 5 of 7


      fully relates to the exact same project.
      2) You took the position that you felt Darin and I are both the same and each have
      20%. Hence, same document..
      3) I am no longer part of Black Duck Properties and therefore ( obviously ) need to
      separate the items we have agreed to separate into one of my entities.
      4) Our email agreement clearly explains and defines exactly how we agreed to
      proceed in separating/transferring each task.
      5) How we are to proceed on : The Harris SWD, The ROW, and Madisonville is all
      clearly explained along with voiding my participation with Black Duck. We agreed
      to specific terms that defined the structure required by each of us moving
      forward. As it stood before our agreement was binding on how things would be
      done, You said I own 20% I say I own 40%, your email about taxes say I own 35%
      on the ROW, Black Duck says I own 50%.. all that is null and void , but exactly
      because of those types of confusion ... we agreed to specific terms and the exact
      conditions of each term that was and is to take place on or before Feb 23rd.
      There is nothing to ask or explain about anything other than you and I agreed to
      the terms and how to move forward on the items that need to follow. Honestly, I
      would not have agreed on anything without a mutual agreement regarding
      exactly how we agreed to handle each item specifically... because with all do
      respect, YOU ALWAYS SEEM TO TRY AND RENEGOTIATE AND CHANGE THE
      PROCESS! Seems to be what your already doing here.. unbelievable!!!

      Our deal is done and our future is defined. I do not wish to contact your attorney
      because it is apparent that he is advising you on other topics that involve you and
      I beyond the topic of assisting us in the proper null and voiding me as a member
      of Black Duck.

      To me this is all real simple and we need to do what we said we would do.
      You have confirmed every detail was good with you multiple times in the
      "Agreement" I sent you on the ROW, and have gave times that you would sign
      that have not happened... not a big deal... yet, but It can not possibly get any
      simpler than what we have while adhering to all obligations in our email
      agreement. If you are not ready to do what you said, please let me know. If you
      want me to retain an attorney and have him do every step ( that is black and
      white ) through your attorney , that will be fine. But we have a deadline, and if
      you are attempting to not participate in "Good Faith" then we need to handle this
      because "TIME IS OF THE ESSENCE"

      I look forward to working together as reasonably needed to sell the ROW, but I
      cannot and will not work on that until our obligations are complete regarding the
      ROW. Until then I am not going to discuss anymore Hypothetical terms beyond


                                                                                    WRIGHT-002407
20-05027-rbk Doc#178-1 Filed 12/04/20 Entered 12/04/20 13:49:44 Exhibit Pg 6 of 7


      what we have fully agreed to and is binding. As you know, I have several meetings
      that need to take place about the ROW. That is why I REALLY want this part done
      1st. And for the record, BG Clarke just called me ( I did not answer ) while I am
      typing this email that according to you was all agreed and supposed to had been
      signed last night when you got home. I like what I have working on the ROW... you
      said you like it to... but here we are getting in our own way yet again... and not
      working on anything else. CRAZY if you ask me!

      Please advise if you would like to have your attorney be the point of contact from
      here out. The fact that you say you just simply like the email agreement ( that
      requires us to execute the form I sent ) it absolutely disturbing, and would NOT be
      in compliance with our agreement.

      Kindest Regards,
      Daniel Moore




      From: Larry Wright <larrymwright54@yahoo.com>
      Sent: Wednesday, February 7, 2018 11:07 AM
      To: Daniel Moore; David Strolle
      Subject: Re: Agreement

      Daniel-Yes please call David Strolle at the law firm-210-348-6600 ext. 203       David can
      probably generate the form to handle this.      He already has a copy of our agreement.
      My question and David's is why do you want the exact same language as in Darin's Borders
      agreement for assignment and assumption of Specific Contract dated in June of 2016? It
      seems to me that our agreed email of Feb 3... already accomplish's everything we are
      trying to do. What I want to do is just get this deal closed and you and Darin each get 20%
      profits of every thing over $6,125,000. If the intent of the new agreement of feb 7th
      means that, then I'm fine with it. I don't want any new requirements placed on me or
      BlackDuck plus what happens if we can not get the deal closed or we lose money on a
      deal?


                                                         Larry


      On Wednesday, February 7, 2018 6:58 AM, Daniel Moore
      <palmettolandandfarms@hotmail.com> wrote:



      Larry,

      I changed the date ( once again ) to todays date.

                                                                                           WRIGHT-002408
20-05027-rbk Doc#178-1 Filed 12/04/20 Entered 12/04/20 13:49:44 Exhibit Pg 7 of 7




      You seem very busy, Do you want me to call "Grandstaff, Gaedke &Edgmon, P.C."
      law firm ( the firm that wrote up the formation of Black Duck) ?? I would be glad
      to call them and have them prepare the documents needed to file regarding my
      separation from all duties in Black Duck. I cant imagine it will take much at all, but
      because they handled that, I feel they need to handle this part to align with the
      Certificate of Formation they created.

      Please Advise.

      Thanks,
      Daniel




      From: Daniel Moore <palmettolandandfarms@hotmail.com>
      Sent: Tuesday, February 6, 2018 11:23 AM
      To: larrymwright54@yahoo.com
      Subject: Re: Agreement

      Larry,

      I changed the date to todays date, numbered the pages, and added to initial page
      1 and sign page 2.

      Thanks Again,
      Daniel

      From: Daniel Moore <palmettolandandfarms@hotmail.com>
      Sent: Monday, February 5, 2018 3:01 PM
      To: larrymwright54@yahoo.com
      Subject: Agreement

      See if the (D) I added makes any since to you.

      Thanks




                                                                                       WRIGHT-002409
